United States Court of Appeals
                            For the Eighth Circuit

                     ___________________________

                             No. 18-3120
                     ___________________________

                           Matthew Todd Watkins

                     lllllllllllllllllllllPlaintiff - Appellant

                                        v.

               Commissioner, Social Security Administration

                    lllllllllllllllllllllDefendant - Appellee
                                   ____________

                  Appeal from United States District Court
              for the Eastern District of Arkansas - Little Rock
                               ____________

                           Submitted: June 5, 2019
                            Filed: June 10, 2019
                               [Unpublished]
                               ____________

Before ERICKSON, WOLLMAN, and GRASZ, Circuit Judges.
                        ____________

PER CURIAM.
        Matthew Todd Watkins appeals the district court’s1 affirmance of the
Commissioner’s decision denying him disability insurance benefits (DIB). We find
that the decision denying DIB is supported by substantial evidence on the record as
a whole. See Chesser v. Berryhill, 858 F.3d 1161, 1164 (8th Cir. 2017) (de novo
review; where it is possible to draw two inconsistent conclusions from evidence and
one of them represents Commissioner’s findings, this court must affirm). Specifically,
we conclude that the administrative law judge’s (ALJ’s) residual functional capacity
(RFC) determination was proper, see Combs v. Berryhill, 878 F.3d 642, 646 (8th Cir.
2017) (ALJ determines RFC based on all relevant evidence, including medical
records, observations of treating physicians and others, and claimant’s own
description of his limitations), in part because the opinion of Watkins’s treating
neurologist that he would miss at least four days of work per month was properly
discounted, see Wildman v. Astrue, 596 F.3d 959, 964 (8th Cir. 2010) (treating
physician’s opinion was properly discounted as conclusory, as it was in checklist
format, cited no medical evidence, and offered little or no elaboration); see also
Gieseke v. Colvin, 770 F.3d 1186, 1189 (8th Cir. 2014) (ALJ properly relies on
vocational expert’s testimony when hypothetical question captures concrete
consequences of claimant’s deficiencies). We also conclude that the credibility
findings of the administrative law judge (ALJ) were entitled to deference, as they were
supported by valid reasons. See Julin v. Colvin, 826 F.3d 1082, 1086 (8th Cir. 2016)
(where good reasons and substantial evidence support ALJ’s credibility determination,
it is entitled to deference).

      The judgment is affirmed.
                      ______________________________




      1
        The Honorable Kristine G. Baker, United States District Judge for the Eastern
District of Arkansas, adopting the report and recommendations of the Honorable Joe
J. Volpe, United States Magistrate Judge for the Eastern District of Arkansas.

                                         -2-